Exhibit 10.2 AMENDMENT NO. 8 AND JOINDER AGREEMENT TO CREDIT AND SECURITY AGREEMENT AND LIMITED CONSENT THIS AMENDMENT NO. 8 AND JOINDER AGREEMENT TO CREDIT AND SECURITY AGREEMENT AND LIMITED CONSENT (this “Amendment”) is dated as of the 15th day of September, 2017, by and among PEOPLESERVE, INC., a Massachusetts corporation, MONROE STAFFING SERVICES, LLC, a Delaware limited liability company, FARO RECRUITMENT AMERICA, INC., a New York corporation, and LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation, and PEOPLESERVE PRS, INC., a Massachusetts corporation (each of the foregoing Persons being referred to herein individually as a “Existing Borrower”, and collectively as “Existing Borrowers”) and STAFFING 360 GEORGIA, LLC, a Georgia limited liability company (“New Borrower”; and together with Existing Borrowers and each Subsidiary joining the Credit Agreement as hereinafter defined as a Borrower, individually, each a “Borrower” and collectively, “Borrowers”), STAFFING 360 SOLUTIONS, INC., a Delaware corporation (as “Parent”), and MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment to MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as a Lender), and the other financial institutions or other entities from time to time parties to the Credit Agreement referenced below, each as a Lender. RECITALS A.Borrowers, Agent and Lenders are party to that certain Credit and Security Agreement dated as of April 8, 2015 (as amended by that certain Amendment No. 1 and Joinder Agreement to Credit and Security Agreement dated as of July 13, 2015, by that certain Amendment No. 2 to Credit and Security Agreement dated as of August 31, 2015, by that certain Overadvance Letter dated October 9, 2015, by that certain Overadvance Letter dated as of November 20, 2015, by that certain Overadvance Letter dated as of February 8, 2016, by that certain Amendment No. 3 to Credit and Security Agreement and Limited Waiver dated as of February 8, 2016, by that certain Amendment No. 4 and Joinder Agreement to Credit and Security Agreement dated as of July 11, 2016, by that certain Amendment No. 5 to Credit and Security Agreement dated as of September 26, 2016, by that certain Amendment No. 6 to Credit and Security Agreement and Limited Consent dated as of January 26, 2017, by that certain Amendment No. 7 to Credit and Security Agreement and Limited Consent dated as of June 5, 2017 (“Amendment No. 7”), as amended hereby and as it may be further amended, modified and restated from time to time, the “Credit Agreement”).Capitalized terms used but not otherwise defined in this Amendment shall have the meanings set forth in the Credit Agreement. B.Pursuant to Section 4.11(c) of the Credit Agreement, the Existing Borrowers are required to cause New Borrower to join the Credit Agreement as a “Borrower”, and subject to and in accordance with the terms and conditions of this Amendment and the applicable requirements of the Credit Agreement, Borrowers, Agent and Lenders are willing to enter into this Amendment to join New Borrower as a “Borrower” under the Credit Agreement and the other Financing Documents. C.Borrowers, Agent and Lenders have agreed to amend the Credit Agreement as set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set forth in this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Agent, Lenders, Parent and Borrowers hereby agree as follows: 1.Recitals. This Amendment shall constitute a Financing Document and the Recitals set forth above shall be construed as part of this Amendment as if set forth fully in the body of this Amendment. 2.Joinder.Subject to the satisfaction of the conditions precedent set forth in Section 8 hereof: (a)New Borrower hereby joins in, assumes, adopts and becomes a “Borrower” under the Credit Agreement and with respect to all Loans and Obligations made and incurred pursuant thereto. New Borrower hereby becomes a party to the Credit Agreement, the Notes and the other Financing Documents applicable to it as a “Borrower” and all references to “Borrower” or “Borrowers” contained in the Financing Documents are hereby deemed for all purposes to also refer to and include New Borrower, and New Borrower hereby agrees to comply with all of the terms and conditions of the Financing Documents as if New Borrower was an original signatory thereto. (b)Without limiting the generality of the provisions of subparagraph (a) above, New Borrower is hereby jointly and severally liable, along with all other Borrowers, for all existing and future Loans and other Obligations incurred at any time by any one or more Borrowers under the Financing Documents. (c)Notwithstanding anything to the contrary set forth herein, each Borrower acknowledges and agrees that, as of the date hereof, Agent has not completed its due diligence of New Borrower, and therefore, the Accounts of New Borrower shall not be deemed to be Eligible Accounts, and consequently, such Accounts shall not be included in the Borrowing Base unless and until Agent has determined, in its sole and absolute discretion, to include such New Borrower’s Accounts, or a portion thereof, in the Borrowing Base as Eligible Accounts, including, but not limited to, the satisfaction of the completion or delivery of each of the post-closing obligations listed on Schedule 7.4(C) attached hereto.Furthermore, prior to any New Borrower’s Accounts’ inclusion in the Borrowing Base, Agent shall have received tax lien, judgment lien and Uniform Commercial Code searches from all jurisdictions reasonably required by Agent for New Borrower, and such searches shall verify that Agent, for the benefit of the Lenders, will have a first priority security interest in the Collateral owned by New Borrower, subject only to Permitted Liens.Borrowers agree to assist Agent in its completion of its due diligence of New Borrower. 3.Limited Consent for Subject Acquisitions. At the request of and as an accommodation to Credit Parties and subject to the strict compliance with the terms, conditions and requirements set forth herein (including, without limitation, satisfaction of each of the conditions set forth in Section 11 below), Agent and Lenders hereby consent to the Subject Acquisitions (as defined in this Amendment), the documentation for which, including the Subject Acquisition Documents Acquisitions (as defined in this Amendment), shall be in form and 2 substance acceptable to Agent, in its sole discretion; provided, however, that no amount of the Loans shall be towards the Subject Acquisitions and the use of proceeds of Loans towards the Subject Acquisitions shall not be a permitted use under Section 4.7 of the Credit Agreement.Pursuant to this limited consent, the Subject Acquisitions shall be deemed to be “Permitted Acquisitions” under the Credit Agreement. The limited consent set forth in this Section 3 is effective solely for the purposes set forth herein and shall be limited precisely as written and shall not be deemed to (a) except as expressly provided herein, be a consent to any amendment, waiver or modification of any term or condition of the Credit Agreement or of any other Financing Document; (b) prejudice any right that Agent or the Lenders have or may have in the future under or in connection with the Credit Agreement or any other Financing Document; (c) waive any Event of Default that exists as of the date hereof; or (d) establish a custom or course of dealing among any of the Credit Parties, on the one hand, or Agent or any Lender, on the other hand. 4.Amendment to Credit Agreement. (a)Legend.The following legend is added to the beginning of the Credit Agreement: REFERENCE IS MADE TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 15, 2017 (AS AMENDED, RESTATED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND AMONG JACKSON INVESTMENT GROUP, LLC, A GEORGIA LIMITED LIABILITY COMPANY, (“TERM NOTE PURCHASER”), STAFFING 360 SOLUTIONS, INC., A DELAWARE CORPORATION (“PARENT”), CERTAIN OF THE PARENT’S SUBSIDIARIES PARTY THERETO AND MIDCAP FUNDING X TRUST, IN ITS CAPACITY AS AGENT (TOGETHER WITH ITS AFFILIATES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, “AGENT”) FOR THE ABL LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND EACH HOLDER AND TRANSFEREE OF THIS INSTRUMENT OR AGREEMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.EACH PERSON THAT BENEFITS FROM THE SECURITY HEREUNDER, BY ACCEPTING THE BENEFITS OF THE SECURITY PROVIDED HEREBY, (I) CONSENTS (OR IS DEEMED TO CONSENT), TO THE SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (II) AGREES (OR IS DEEMED TO AGREE) THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (III) AUTHORIZES (OR IS DEEMED TO AUTHORIZE) THE TERM NOTE PURCHASER ON BEHALF OF SUCH PERSON TO ENTER INTO, AND PERFORM UNDER, THE INTERCREDITOR AGREEMENT AND (IV) ACKNOWLEDGES (OR IS DEEMED TO ACKNOWLEDGE) THAT A COPY OF THE INTERCREDITOR AGREEMENT WAS DELIVERED, OR MADE AVAILABLE, TO SUCH PERSON.NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT, THE LIENS CREATED HEREBY AND THE RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL. (b)Section 1.1 – (New Defined Term). Section 1.1 of the Credit Agreement is hereby amended to add each of the below defined terms in their alphabetical order: “Butler Acquisition” means the acquisition by Longbridge of all of the outstanding capital stock of Butler Holdings, pursuant to the Butler Acquisition Agreement, whereupon the Butler Entities will become wholly-owned Subsidiaries of Longbridge. 3 “Butler Acquisition Agreement” means that certain Agreement dated as of September 15, 2017, among Longbridge, the Company, David Rhys Leyshon, David John Kennedy, Alison Leyshon, John Docherty, Simon Bartington and the other Persons party thereto as “Sellers”, together with all schedules, exhibits and annexes thereto, as amended, restated, supplemented or modified from time to time. “Butler Acquisition Documents” means, collectively, the Butler Acquisition Agreement and all other agreements, documents and instruments executed and delivered by the Parent and/or Longbridge to the any of the Sellers (as such term is defined in the Butler Acquisition Agreement) in connection with the Butler Acquisition. “Butler Entities” means, collectively, Butler Holdings and CBS Butler. “Butler Holdings” means CBS Butler Holdings Limited, a company organized under the laws of England and Wales. “CBS Butler” means CBS Butler Limited, a company organized under the laws of England and Wales, a wholly-owned Subsidiary of Butler Holdings. “Eighth Amendment Closing Date” means September 15, 2017. “Eligible Unbilled Account” means an Account of a Borrower arising in the ordinary course of such Borrower’s business and which Agent, in its sole discretion, shall deem to be an Eligible Unbilled Account, based on such considerations as Agent may from time to time deem appropriate; provided, that any such Account shall cease to be an Eligible Unbilled Account on the date which it becomes evidenced by an invoice or similar document.Without limiting the foregoing, each Eligible Unbilled Account shall be an Account that (i) is properly billable in accordance with the applicable contract (with no additional performance required by any Person, and no condition to payment, other than receipt of an appropriate invoice), (ii) would constitute an Eligible Account, except such Account has not been billed, (iii) will be billed in the next seven (7) days and (iv) may, in accordance with GAAP, be included as current assets of such Borrower, even though such amount has not been billed. “FirstPro Acquisition” means the acquisition by S360 Georgia of substantially all of the assets of the staffing and recruitment services business of Firstpro Inc., a Georgia corporation, and Firstpro LLC, a Georgia limited liability, pursuant to the FirstPro Acquisition Agreement. “FirstPro Acquisition Agreement” means that certain Asset Purchase Agreement dated as of September 15, 2017, among S360 Georgia, Firstpro Inc., a Georgia corporation and Firstpro LLC, a Georgia limited liability, the other Persons party thereto as “Principals”, together with all schedules, exhibits and annexes thereto, as amended, restated, supplemented or modified from time to time. “FirstPro Acquisition Documents” means, collectively, the FirstPro Acquisition Agreement and all other agreements, documents and instruments executed and delivered by the Parent and/or S360 Georgia to the any of the “Sellers” (as such term 4 is defined in the FirstPro Acquisition Agreement) in connection with the FirstPro Acquisition. “Intercreditor Agreement” means that certain Intercreditor Agreement, dated as of September 15, 2017, by and among Agent, JIG, Parent and Subsidiaries of the Parent named therein, as the same may be amended, restated, supplemented or otherwise modified from time to time. “JIG” means Jackson Investment Group, LLC, a Georgia limited liability company. “Longbridge” means Longbridge Recruitment 360 Limited, a company organized under the laws of England and Wales “Subject Acquisition Agreements” means, collectively, the Butler Acquisition Agreement and the FirstPro Acquisition Agreement. “Subject Acquisition Documents” means, collectively, the Butler Acquisition Documents and the FirstPro Acquisition Documents. “Subject Acquisitions” means, collectively, the Butler Acquisition, and the FirstPro Acquisition. (c)Section 1.1 (Amended and Restated Definitions).The defined terms “Borrowing Base,” “Commitment Expiry Date,” “Excluded Subsidiary,” “Subordination Agreement” and “Subordinated Debt Documents” in Section 1.1 of the Credit Agreement are hereby amended and restated, respectively, in their entirety as follows: “Borrowing Base” means: (a)the product of (i)eighty-five percent (85%) multiplied by (ii)the aggregate net amount at such time of the Eligible Accounts, less the amount, if any, of the Dilution Reserve; plus (b)the least of (A) the product of (i)eighty-five percent (85%) multiplied by(ii) the aggregate net amount at such time of the Unbilled Eligible Accounts, less the amount, if any, of the Dilution Reserve, (B) ten percent (10%) of the total amount of the Borrowing Base at such time and (C) $1,300,000; minus (c)the amount of any reserves and/or adjustments provided for in this Agreement. “Commitment Expiry Date” means the date that is five (5) years following the Closing Date. “Excluded Subsidiary” means Control Solutions International Inc., a Florida corporation, Canada Control Solutions International, Inc., a British Columbia company, Staffing Alliance, and the following companies organized under the laws of England and Wales: BB Professional Solutions Ltd.,Longbridge Recruitment (Technology Solutions) Ltd., Longbridge Recruitment (Sales and Marketing) 5 Ltd.,Longbridge Recruitment (Technical) Ltd., Longbridge Recruitment (Law) Ltd.,Staffing 360 Solutions (UK) Limited, Staffing 360 Solutions Limited, CBS Butler Holdings Limited and CBS Butler Holdings Limited. “Subordination Agreement” means any agreement between Agent and another creditor of Credit Parties, as the same may be amended, supplemented, restated or otherwise modified from time to time in accordance with the terms thereof, pursuant to which the Debt owing from any Credit Party Grantor (s) and/or the Liens securing such Debt granted by any Credit Party Grantor (s) to such creditor are subordinated in any way to the Obligations and the Liens created under the Security Documents, the terms and provisions of such Subordination Agreements to have been agreed to by and be acceptable to Agent in the exercise of its sole discretion.For purposes hereof, the Intercreditor Agreement is a “Subordination Agreement”. “Subordinated Debt Documents” means any documents evidencing and/or securing Debt governed by a Subordination Agreement, including without limitation, the JIG Note and Warrant Purchase Agreement, all of which documents must be in form and substance acceptable to Agent in its sole discretion (it being understood that the JIG Note Purchase Agreement delivered to the Agent on the Eighth Amendment Closing Date is in form and substance acceptable to Agent as of the Eighth Amendment Closing Date). (d)Section 1.1 – (JIG Note and Warrant Purchase Agreement). The definition of “JIG Note and Warrant Purchase Agreement” in Section 1.1 of the Credit Agreement is hereby amended and restated in its entirety as follows: “JIG Note Purchase Agreement” means that certain Amended and Restated Note Purchase Agreement, dated as of September 15, 2017, by and among the Parent, the Borrowers, certain other subsidiaries of the Parent, and JIG. (e)Section 1.1 – (Permitted Liens). The definition of “Permitted Debt” in Section 1.1 of the Credit Agreement is hereby amended by adding clause (k) to the end thereof to read as follow: and (k) Debt incurred in the ordinary course of Borrower’s business pursuant to any service or facility extended to Borrowers or procured for Borrowers by means of a full-recourse agreement in an aggregate amount not to exceed $50,000 at any time outstanding with respect to (i) credit cards, (ii) credit card processing services or (iii) ACH transactions. (f)Section 1.1 – (Permitted Liens). Clause (f) of the definition of “Permitted Liens” in Section 1.1 of the Credit Agreement is hereby amended and restated in its entirety as follows: (f) Liens in favor of JIG, but only if subject to the Intercreditor Agreement (g)Section 2.2(f) (Deferred Revolving Loan Origination Fee).Section 2.2(f) is hereby amended and restated in its entirety to read as follows: Deferred Revolving Loan Origination Fee.If Lenders’ funding obligations in respect 6 of the Revolving Loan Commitment under this Agreement terminate for any reason (whether by voluntary termination by Borrowers, by reason of the occurrence of an Event of Default or otherwise, except a termination pursuant to the applicable provisions of Section 2.1(c) above) and more than sixty (60) days prior to the Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to make Revolving Loans on the Eighth Amendment Closing Date, a fee as compensation for the costs of such Lenders being prepared to make funds available to Borrowers under this Agreement, equal to an amount determined by multiplying the Revolving Loan Commitment by the following applicable percentage amount:2% for the first and second year following the Eighth Amendment Closing Date and 1% thereafter. All fees payable pursuant to this paragraph shall be deemed fully earned and non-refundable as of the Eighth Amendment Closing Date. (h)Section 2.2(i) (Audit Fees).Section 2.2(i) is hereby amended and restated in its entirety to read as follows: Audit Fees.Borrowers shall pay to Agent, for its own account and not for the benefit of any other Lenders, all reasonable fees and expenses in connection with audits and inspections of Borrowers’ books and records, and with audits, valuations or appraisals of the Collateral, audits of Borrowers’ compliance with applicable Laws and such other matters as Agent shall deem appropriate, which shall be due and payable on the first Business Day of the month following the date of issuance by Agent of a written request for payment thereof to Borrowers; provided, however, that, unless a Default or an Event of Default exists, Borrowers shall not be responsible for the fees and expenses of more than three (3) such audits and inspections in any consecutive 12 month period; provided further, however, that, unless a Default or an Event of Default exists, Borrowers shall not be responsible for the fees and expenses of more than two (2) such audits and inspections in any consecutive 12 month period if, and only if, the average daily balance of the Revolving Loan Outstandings during the immediately preceding trailing 12 month period is less than seventy-five percent (75%) of the Revolving Loan Commitment. (i)Section 5.4 (Restrictive Agreements).The reference in Section 5.4 to “JIG Note and Warrant Purchase Agreement” is hereby amended to read “JIG Note Purchase Agreement.” (j)Section 6.2 (Fixed Charge Coverage Ratio). Section 6.2 is hereby amended and restated in its entirety to read as follows:
